Citation Nr: 1437699	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1957.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that declined to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been received.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in January 2014.  A transcript of his hearing has been associated with the record.

In February 2014, the Board reopened the Veteran's claim for service connection or a low back disability and remanded this issue for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2005 letter, prior to the date of the issuance of the appealed March 2006 rating decision.  The November 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and private treatment records.  

Per the February 2014 remand instructions, the Veteran also underwent a VA examination in March 2014.  

Notably, the Veteran's representative in an August 2014 correspondence, indicated that the March 2014 VA examination was inadequate.  However,  the March 2014 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2014 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board finds that the RO substantially complied with the February 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments, complaints or diagnoses related to a low back disability.

A June 2000 private treatment note reported that the Veteran had experienced low back pain since November 1999.  A March 2000 MRI showed a large disc occupying the L3-4 level.

A March 2006 MRI revealed marked to moderate multilevel degenerative disc changes of the lumbar spine.

A November 2006 private treatment note indicated that there was a new MRI completed which demonstrated spinal stenosis at L3-4 and degenerative changes of the lumbar spine.

A January 2007 private operative note indicated that the Veteran was an elderly man who presented with complaints of lower back pain over the past few months.  The diagnosis was lumbar spondylosis and the Veteran underwent a laminectomy.

An April 2011 private treatment note reported that the Veteran first experienced back pain about 10 years ago.

A May 2013 private treatment note reported that the Veteran first experienced back pain in 1956 which had worsened.  The physician noted that the Veteran had a long history of post laminectomy syndrome which had left him quite debilitated the past 2 years.

At his January 2014 videoconference hearing, the Veteran reported a continuity of pain in his low back since service separation.  

Per the February 2014 remand instructions, the Veteran underwent a VA examination in March 2014.  The examiner noted that the Veteran had normal aging of the thoracic spine, was status post laminectomy and spinal stenosis decompression surgery of the lumbar spine and had degenerative joint disease and intervertebral disc syndrome.  The Veteran reported that his initial symptoms of back pain began in 1956 while on active duty.  He indicated that his low back pain occurred as the result of a twisting injury to his low back when he picked up a heavy mail bag.  The examiner noted that his reported injury was not documented in his service treatment records.  The Veteran reported that his back symptoms never completely resolved after his in-service injury.  After his discharge from service, the Veteran reported that he continued to experience increased lower back pain.  The examiner noted that he formulated his opinions based on the Veteran's history and physical examination, his expertise as an orthopedic surgeon, current imaging studies and consideration of the relevant published literature.  The examiner opined that causality had not been proven that the Veteran's back injury, while in service, has resulted in a permanent service connected back disability.  While it is probable, but not documented in the claims file, that the Veteran had a back injury in service, the etiology of the Veteran's current back complaints are not supported by any current scientific literature.  Based on a review of the current medical literature, there is no scientific evidence that the low back condition is proximally due to the Veteran's back injury complaint in-service.  The examiner concluded that it was less likely than not that the Veteran's complaints of back pain are connected to the back in service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Accordingly, as there is a current low back disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of a low back disability is a June 2000 private treatment note which reported that the Veteran had experienced low back pain since November 1999.  The first evidence of arthritis of the low back is the March 2000 MRI which showed a large disc occupying the L3-4 level.  

While an April 2013 private treatment note and the March 2014 VA examiner indicated that the Veteran reported back pain beginning in 1956, the Board notes that these were mere recitations of the Veteran's reports.  As noted above, for service connection to be granted on a presumptive basis for arthritis, there must be X-ray evidence of arthritis within one year following the Veteran's separation from active military service.  In this instance, there is no x-ray evidence of arthritis within one year of the Veteran's separation from service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Nevertheless, the Veteran contends that he has experienced back pain since an in-service injury.  However, the service treatment records are negative for any or diagnoses of any chronic low back disability.  Significantly, the Veteran's January 1957 separation examination was negative for any chronic low back disabilities or complaints related to his low back.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a low back disability since service.  Again, the Veteran's January 1957 separation examination, the examination report is negative for any treatment, complaint, or diagnosis pertinent to his low back.  Moreover, the Veteran again in a June 2000 private treatment note reported that he first experienced low back pain since November 1999 and in an April 2011 private treatment note reported that he first experienced back pain about 10 years ago.  The Board finds that his documented medical history is in conflict with his current assertions that his current low back symptoms have continued since service.  

As the Veteran was not diagnosed with a low back disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a low back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the low back disability weighs against the claim as the April 2014 VA examiner concluded that it was less likely than not that the Veteran's low back disability was related to his military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Notably both the April 2014 VA examiner and an April 2013 private physician noted that the Veteran reported that his back pain began in 1956.  However, the Board notes that any repetition of his statements by doctors is not probative in linking the Veteran's claimed condition to his period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed low back disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current low back disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board has placed greater probative weight on the conclusions reached by the April 2014 examiner, who, as a medical professional, is competent to render opinions regarding medical matters

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed low back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


